                                                                                                                                                              ~',:




"   l\~~B (Rev. 02/08/2019) Jupgment in a Criminal Petty Case (Modified)
                                                                                                                                            Page I of I


                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                     (For Offenses Committed On or After November I, 1987)


                        David Ramirez-Valderas                                 Case Number: 3:19-mj-22500

                                                                              Kris J. Kraus
                                                                              Defendant's Attorney
                                                                                                 '             [,:,. 1..

    REGISTRATION NO. 85974298                                                                              ~~-~
    THE DEFENDANT:                                                                                          JUN 2 0 20:S
     IZI pleaded guilty to count(s) 1 of Complaint                                                                         . ""--·-- . ·-···· .
                            .                                                                               CLERK uc: Jic-::. ,,;::_ , ,. Ch!Fi.          ·
     D was found gmlty to count(s)                                                .                  ::::::uTHERN 0~1c1 OF c;~L;·~;~\-
                                                                                                                         .·.
         after a plea of not guilty.                                              · ... ··-····. -·- · ' __,.::: ~.... · ·
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                  Nature of Offense                                                             Count Number{s)
    8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                   1

     D The defendant has been found not guilty on count( s)
                                                                           --------------------
     D Count(s) - - - - - - - - - - - - - - - - - ~ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  £:J-TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances .

                                                                            Thursday, June 20, 2019
                                               ...-~-
                                               .
                                                                            Date of Imposition of Sentence


    Received
                 -
                       //~;~ . /
                       / //;/1/

                   --------
                 DUSM                                                       ~--~,
                                                                             ONORAB~REN L. STROMBOti
                                                                            UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                         3: l 9-mj-22500
